DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on January 14th 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on January 14th 2022 regarding the allowability of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Examiner’s Amendment
4.	Authorization for this examiner’s amendment was given in an interview with James Douglas Wells on January 28, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The claims are amended as follows:


	Pg. 3 line 2 change “broken line” to “a continuous line with gaps between linear portions”
	Pg. 3 line 5 change “broken line” to “a continuous line with gaps between linear portions”

Claim 10,
	Line 3 change “and/or” to “and

Change Claim 12 to:
12.	The display substrate of claim 10, whereinthe at least partially overlapping orthogonal projection portion of the fourth electrostatic discharge pattern is formed of an intrinsic semiconductor material; and/or the at least partially overlapping orthogonal projection portion of the fifth electrostatic discharge pattern is formed of an intrinsic semiconductor material.

Claim 25,
	Line 3 change “and/or” to “and



27.	The display device of claim 25, whereinthe at least partially overlapping orthogonal projection portion of the fourth electrostatic discharge pattern is formed of an intrinsic semiconductor material; and/or the at least partially overlapping orthogonal projection portion of the fifth electrostatic discharge pattern is formed of an intrinsic semiconductor material.













Allowable Subject Matter
5.	Claims 1, 4-12, 16, and 19-27 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a first electrostatic discharge pattern connected to the signal lines; and a second electrostatic discharge pattern arranged in a different layer from the first electrostatic discharge pattern, wherein a first insulating layer is arranged between the second electrostatic discharge pattern and the first electrostatic discharge pattern, so as to insulate the first electrostatic discharge pattern from the second electrostatic discharge pattern, an orthogonal projection of the second electrostatic discharge pattern on a base substrate of the display substrate at least partially overlaps an orthogonal projection of the first electrostatic discharge pattern on the base substrate; and wherein an orthogonal projection of the first electrostatic discharge pattern on the base substrate is in a shape of a continuous line with gaps between linear portions, and the first electrostatic discharge pattern is arranged in parallel to at least a part of the signal lines; an orthogonal projection of the second electrostatic discharge pattern on the base substrate is in a shape of a continuous line with gaps between linear portions, and the second electrostatic discharge pattern is closed end to end” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
2007/0296662 (Figs. 10A-B); 2010/0165226 (Figs. 5-6, 8); 2015/0380349 (Fig. 3(a)-(b)); 2015/0371941(Fig. 2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818